                                                                                                                                                                           O乙O乙160Iウ0
                                                                                                                                                                                      言上V〇
                                                                                                                                                   〇〇〇〇二二二二巴〇
                             ∀lN油日州N⊥ヨⅩ〇〇〇                                                                 ∀lN額的n〃                                                     人NV皿
                                                                                                                                                   の厄SVO ⅡⅢVlⅡ櫨・恥
         ON墳    S〇人口           :ⅡⅣ蝿0舶皿                 レ咋ブタ戸S以ブ事e手鼻か萄
                                                                                                         d ▲〇°を さく〔乙さてm買掛皿mし∴∴∴∴ :ユN重Vてd関○○
        ‥事u棚uOOu岬PuBuePJ国uOSg.AH⊃珊○
                      隔                                                          $aNVM田a         NOIJつVSSV○○VSISIH⊥JI糊珊○口 NIa田LS櫨nOⅡH.IIÅ
                                                  S」e剛PepeleJPueSe6elmud6u州qe」eO醐JOu。脚讐籍鵠馬親                                                         NO暮○○VHOⅡSnVO                      重^
        bes}eし鈍§§●○                               S…̀即灘腎鵠鵜殿概観宕藩繕鴨一簿鵬温熱譜鵠
     一号豊蒜 即事S岬〕ln                                           ∴ ∴二二∴∴一∴∴÷∴ 〇二二∴ ∴∵ニ∴∴∴x
                                                                                                                                         (卑OrOg∂α0聞・・者, ク∂叩初N賞D量櫨0●A
           S8I叫剖Sel切S     60,L⊃Sn%   SロOpOV      )ueu陶u場面○○ JOSuOp甲u〇〇
                                                                   uop馴8!u事uI裏el軍の!9ウロ   uO里pu○○uOS聞;簿口 羽8!せI持つ0⊆;□
                                                                        一〇〇uやeqI!^!009;口 嘉〇四〇哲SnuIep耽NO鳩口 ーS○○)111qきSlαMuO亨押0nP甘8‡巾口
                                                                                                                          」311重V9ナウロ                          裏e叩0    伽3do叫lce増刊のlⅣ06乙口
        JO相IきりO叩pSu○○0∫6口                              uopeo!lddvuot!Z岬叩eNZ9ウロ                           :○○叩0              事ueu高oIdu着日
         皿o!S!〇〇〇l(oua8v               ∴∴∴NOIふV櫨9Ⅱ仲間暮i∴;∴                         心陣場d叩e○○;簿口                  ー§ep!I!qeS!α仏             ⊥euIV;ウウロ
  JOI聯ddv」O」Me甲田のO∀ ‑oV付しm○○Se田∞ul 呼○○u○○O〔:;□ 硬質岬買〕e巾pOせ録O⊥;ウ乙□
  8皿PeOO」d〇人甲)S甲田pⅤ668耀        〇〇Ue叩eS  β甲孤OH請中ロ  pU8○○うSuO⊥0ウZ□
               uO!担型q置V%8口            心珊dp∫【田‑SせIIL8□                      e)き○○∧01S叫Opo】ぺOl§口                         uauん1d田富的ウロ                 )ue叫○○無智eSB○○〕ueせOCZ口
                   やV          ()耽pu徴eq裏O                            ○○堅調equ8!lVC9セロ                                     8叩〇人1肪ロ                         em§0l○○JOdO乙乙口
   u〇十l関山均u萱JOⅧ°pe鈍さ;68口 S○○耽I付呼担3関りO重!^u宣C68口 餌○∀囲い○!廊∀I68口       ∬pu甲d S●∩)sexB⊥OL8口 )uau陶やetlcofolduヨ16L口 uo叩8叩「」Oqき「○○叩006L口 lO∀〇人陶「 :snd⊥00S∽qきH    S叩8噌l理〇〇〇叩00卵口 uOpguu陶Pu○○puき「01Zロ
                                ∴∴S∬OSlXV観照珊鑓億彊草子                      ∴SNOlⅢ細田d:種田NOS重曹d::                 ∴∴∴§⊥H91増子てl^D:∴∴                   ∴∴∴∴Åふ寄せdO櫨d∴「Vす紅∴∴∴i
    SuOpOVん0同日           耳叩0008口                 岬O!や叩puB何丁lⅡささ=5L口                        句I!q81「"n即せ                       ・心血I甲0櫨edZ9C□
               e8u叩OX富               )○V置Oqe「ノ(恥博せOウL口
                                       ((8);0のISせ;98口                                e洗面ぢq心Iedoせ搬口
                                                                                          ○○隊)Ⅶd醐岬○!p3M       血l匝  eS叩叩き重さ96I口
   〆る叩POu重叫○○/S3pリn○○SO;8口              I∧X3畔上QISSウ98口 SuO早l質eせ                       8隷I耶q毎8do」d  印OS」ed○○叩0099口 天明!q堅「}OnpO」d軍○叩U○○;6t口
          ^⊥)8Spl叩006ウロ ((8);0の爪仏Iα0相G̀98□ 叩創面e88昭博Oq8「0乙L□  岬uO§○○d裏e叩0089日   毎!q種!「)O叩○○d   )○叫叫〇〇〇〇叩006t 口
          事○VuOp○○)°⊥d     (き乙6)8叩「準印言乙98ロ      やⅤ    8叩pu9「u朝田⊥ILC口       叩qe^重OゆN雪線口      S甲S.気ePIOt剛○○1SO91ロ
     ○○関n§u〇〇〇uO巾叩⊥;8ウロ                  のき6Cl)vIⅡ198ロ           Sp置きpu叫S○○q6「J了竜王OIL口                pn頃d」e叩00LC口               elO!や八重O10事NO雛口                S肥eue亀S.0田劃〇人JO
         l円弧〇〇〇Ⅲ¶Su○○08セロ            ∴千人ふ量靴宣種櫨S:鱒V重〇〇ふ::¥              :∴∴∴∴∴∴種0種▼富子∴∴∴∴∴                  入山強調0櫨dlVNOS増田d                   ん1I軍q馴「           叩eu重ん血8∧OJO宛ら^○○8せ簿I口
    §uo亨‡拡丁u晒⊥01dnuoo                    曽血塊調ep境⊥0ウ8口                     ○○や0069口              句I呼!「                  10叩O裏deu甲州弼ロ                          (瓢腿○○le^Sep叫OX日)
  pucP○○脚nけり】」○○事e草間OLウロ       UOきO‖ddv釦回q肌eN    )OnpO軸心巾叫                                                                           euJ明0昨日     §l皿○○叩ep叩S
        uo甲叫Oぬ009ウロ p3鳩!∧a」qqV・lue咋d;C8口  ドuOS○○dSOl§3q§V898口                                                                    中的e買    Pe書l億営eqJ〇九〇人〇〇〇せび1口
               ○○」euu○○0卯ロ                       事ue榔dO乞8□               句I亨や「101‑P○○d                          .S」e心丁d堅=境epeさO簿口                                   やVeJe○Ip8IぺI⊆Iロ
        卸町昭8P関S叩羽0帥口                    S叩8山〈d○○0枕口                        んm硬四°§○○d                                        重epl岬S              叩0u田p甲JO担Ou陶O面倒旧村
         鵜n型叩VOlウロ ,一言、Sエ櫨偶霊地舶甘壇轟O櫨d;∴気                                       l∞叩○○8[lⅡ叩d                         哲Ieq事「̀叩8SSVO乙きロ                 叩eⅢ応血〇人OJ〇九〇^〇〇〇増0⊆I□
    岬uⅢ0甲Odd8○せe岬SOOウロ     L;I⊃Sn8乙                                         /e競○華甲eHL95口                                 句碑博す「                        岬uI叫S叩3Iq叩08eNO引口
               ((c)6乙LC                            句I鼎「書0np○○d                                         )。npOせe関l巾Ⅴ購口                                            事3V」e購買Oet口
        OSnlC)u鴫⊥!章も9焦ロ                 ドM8裏p叩!爪簿クロ                   1880SnI乙心陶do裏dJO                 一心n叫やuOS輪d搬口                          e耽1血ⅣOIC口                      eu!」8囲OZIロ
         lOVS皿やl○○S岬d;LC□             8;10Sn8引さeddvzzゥロ             3直nZや§p81即せ 調q5Z9口                 Å増血rNI「VNOSせ櫨d                    Å甘n∫N量「▼NOS櫨田d                    e○u馳肌S叫O=口
 i∴∴lやS覆皿VふS櫨覆轍ふO∴       、∴一Å○○dn壇ⅩN岬をしっ・す・二               二二・ム心裏VN置dI敵対皿玉暮唖田櫨0櫨烹:              ∴∴∴∴∴∴∴∴∴∴∴∴S↓対              Ol∴∴∴∴∴∴∴∴∴∴∴∴∴                 ∴∴ 二言:瓦鶴甘地Ⅲ○○ ∴一二 ∵∴!
         SuO!]。LroSeaaPOO甲SJOeJnreN‥JQJeJe岬'O                                                                         伽o雅∂         0    常・       ワ∂叩砂上InSHO膜m器VN.ÅI
                   81口事S 」e叩OuV uI SSeulSn〔賞JO
                                                                                                                                                                       )lやpu智○○
   Sロ   S □     eOOldTt!d!Ou叫PuZ,Pe胆0血oouI Z           口   Zロ      e}切SJe叩Ou∀JOueZ理○
                                                                                                                                                                     岬u関〇人○○ S    n    乙窯
                        ○的S §!l止りI S§emSn轡JO
   ウロ    ウロ       eOt!ldTed'o甲dJOP8}調OdroouI l         ロ    I口          O押)SSu⊥JOueZT]10
                                                                                                                                                                         場甘u柑Id
  回田億   田⊥d                                         田田O    且J」                                                                 ロops〇億〇四〇pe量             Cロ          〕ueuⅢ〇人○○ S・n l口
    何型‑ノ所o Jかざへ打抑0戸uわ                                         仰′()ぐa咋)旬の細0 ・柄
物雄eycJJq/rog auo M       者・ 4。 ∂叫c" sⅡI⊥櫨Vd TVdION量Hd HO dIHSNⅡZIⅢD TII                                        伽OrOg ∂r頼         X・・       O aOt    /J) NOIユOIaSIH皿HO SISVH.Ⅱ
                                                                                                 00乙9‑O乙C‑9し乙COし6し∀d              判dleP剛ud      乙0ウC          e事S      lS le刈eIN 8し8し
                                                                                                                       d「「旬uedset] 8 MO!SO目Ou捌∀ uOP」OO O=e6e」事e出
                                                                恒鋤鵠∩                                                      初落潮斑翻詳腔鵜櫛男
                                         0ヨ^「0^N重QN∀「さO ⊥○V壇上ヨH⊥
              さO NO皿∀⊃O￨ aH⊥ヨSn ̀sヨSVO NOI⊥VNMヨaNOO C[NV￨ NI :言上ON
                     存7NOふ9S段) J謝L相V7d S l) N〃                                                                        停留S置).拙L^竹V7d S l〕財Jd骨:湘)
           〇●a ̀uo事6u川SeM )ut2Pueyea P91S買IS埋JOcou9P!SeせJO旬unoo
                                                                                                            んeuo6事uO州         別u撃Id P9)SI￨榔IJJO coueP!SetIJO心unoo (q)
                           e…e∧ euJeeS           seo囚eS P!eO!Pe間宮e」きO田eN
   」QI S」e叫eO ]O 」O〕e」ISlu叫P∀曾」eZ∀ 」ePueXeI∀ ̀sHH□ JOん割e」OeS                                                                                                        ° d Is書!∧°」○○き掴「
                                                             SユNV億N細田ⅡⅡ                                                                                       SH田重工NIV「d (8)漢
   講端群課誤認撞覇豊豊科嘉諾護欝畿認諾鵠霊欝龍霊
                                                                     ユⅡⅡHS uⅡAOO rIIAIO
                                 Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 1 of 25
                                                                                 乙O10暮(099 ●▲D)
              SSe」ppV書やM‑Ⅱ                 賀eqⅧnN XVH                            euo岬d∂漢eユ
            uoo.o=e6別事e!d㊥o山e
                                                ウ8し9‑ウ曾∠‑合し乙                   e9サト886一針乙
                」のÅe聞0桝Ⅴ                  A彫I一喝トÅeu置O持Ⅴ                                 e事セ0
      .0   d ̀sl!^0」○○申=「即u!eid
                                        SueMO   I町ePueXeI∀
                                                                               O乙O乙̀6凹d∀
                                  ‑一一へ"榊
                 ●S型叫よ叩0叩J○ ○U〇九陀0理事間事0U Op即事Se沌〇一書冊Ⅱ∂8珊瑚叩p田町S G)
                                                                      (   sesセ○叩剣はe釦u彫調
                  書やedsJO UO叩耽置dxe pe匹やp境鴎調鴎S叩J〇 〇p!S eS職人eよeeS) ・叩〇〇割冊
              句‡嗣難詰輔弼eS騰堅抑囲e採pe諦拷問p粥Ⅹe子細○○請O叩孤軍射申0ⅧⅧ〇〇
               〇能事叩(P)巾no叩(りS置場叫0叩判別Ou Op事叩SeSわ‑叩e耽読u瑚1やらds (e)
( )                                                           "SO事S9q粥O事9教nSOdx9
                uIO耳9釦関2P旬edoJd JO Am申工珊OSJed JQJ Su甲eTO釦!^IO^U亨SeSわ‑ SOISeqSV (P)
( ) .乙●cs e置n甘I!A!O It?OO「 JePun uO叩型qu境QJ Pe昨u8了SeP 9q OI P9甲beJ SeSわ‑UO堅甲qJV (〇)
( )                        母野聡置毎mees翠〇〇篭指呼画鈍重㈱p S坤A提唱開聞H p椛
              q叩eHJOんe㌍具OeS叩JO uO即eP ngO ngA9嘉8ups9nb軸Se qD ‑旬nOeS I叩OS (q)
( )           SS乙乙§ tI8no叩丁ウ乙乙§        〇・S.n 8乙船Pun叩8no」q S3Sわ‑ Sndroo seeqゼH (e)
                   ;SXOV櫨ふきN壇関田DVNV関田SVD DNI仏O「○○血ⅡHユHO ⅢNOふっⅡ冒HS
                                  .pe鵬!SSt, 9q P[nOtIS eS80叩SeA叩9q押印tI哲eP l叩tI叩仏Ol
半場鴫印象Ⅱ鳴〇〇ds田0宣uO呼u畠畢Q草肥甘地eⅧe純珊瑚亀Sセ〇 ℃ ̀s叩柁d裏叩0岬pⅧ朗u堅d叩
uO 3AJeS Pue unOO JO xpIO叩O甲田qnS ̀9Out2u∽dde lS型S甲田叫̀H叩S叩叩u導eP petI巾O叩u8了SeP
PpeS Su!PJt289J即upe[d叩冊AA e〇J訊2 1Ou SeOP岬やU導eP t叩印U3Ae叩uI (.調QJ S叩JO eP!S
9SJ9A9J叩uO叩QJやS utZld叩JO CO: T § ees) S叩BP喝9P TIt2 uO畑oo tねAueS Pu印u岬IdⅢOO叩Su閏
J〇 〇田中叩呼S9Sセ〇暮型0 1岬u千田O且uO叩呼Se口華湖上叩9Ⅷe露即陀明らSゼ○セe事9IdⅧ〇年1馨りS脚u閏d
嘉Q=eSmO〇 ̀叫nO〇 S叩JO ue事d uOpenP9H庇事9a Pue eSuedx言9叩Sn=亨A亨O etI=耶JIA 9○u即事OOOセuI
                      ON
                                                    le事e   」eZ∀
           NOI⊥○∀ 1IAIO                         ●〇●d ̀sl!^○○○○甲l!「
                  M櫨O田                 Ⅹ ○V増ユ                        ⅡSVO
                  VINVArIÅSNNHd HOふっIHユSIa NHHLSVⅡ HHL t[O血
                      ⊥tInO○ ○OIHユSIa S置きVLS aⅡ器INn HHユNI
               Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 2 of 25
                                                                                 ∀ 」eP!∧○○d e」eO!Pe囚
                                                                                                                                     〇




                                                                                               SeSきつuO堅enO甲ep3さ」e叩O I事V
                                       i (徴0∂ゐ∂寄り∂Id)
                                                                                                                                     〇




                                                                                                   SeSきつ八〇!^9せ句裏n○○S l叩OS
                                                                                                                                     .




                              SeSせつ句S裏e^!○○印章0IⅣ ・6            □                                           SeSeO (S)10V Se持m〇〇S
                                                                                                                                     .




                           SO事SeqSV‑句置!や「S事0叩○○d ・8            □                                                   Sn血○○ S8印8H
                                                                                                                                     .




                                                                                                                     S叩8!、=!^!O
                                                                                                                                     .




                     .輝∂軸諸豊富器:;目                                                                   SuO坪l9甘1ue山e8さue囚‑」0叩「
                                                                                                                                     .




                          元n叶い犯0§〇〇d叩叩〇人JO事ON ・S               ロ
                                                                                                                           叩e昨d
                                                                                                                                     .




                                ムm餌やuOSIedeU叩N          ●ウ     ロ
                                                                                                                                     .




                                                                                                                         事Sn型1uV
                                  uO叩u喝〇〇̀事1n電SSV          と   □                                        んn叫やuOS置ed‑‡○V SeUOI
                                                                                                                                     .




                               血l中世OSI9d9調印叫Ⅴ             乙    口
                                                                                                           V「富且
                                                                                                                                                                             囲目口□目口□□□
                                                                                                                                     .




                 S‡00即00J叩O叩き事0叩uO050鵬皿SUI               ●I    □
                                                                                                                                         ▼・l 了l /.〇 〇〇 Iし Oノ (ヽ‑しy ぐし‑/) l




                                                                     S‡00叩○○ Je叩O IⅣ p鵬的o耶○○ eU!職困̀事O恥u○○毎uuepu宣
                                  :綿やブ〃悌鞠や叫旬機∂母G ・打                                                         京∂叫つ〃0耶∂"∂ l関御身
                                                                                                       (4luO A⊥O勅lt!3 auO u廿B ∞Bld) :「IA量⊃
     御qか叩必1砂# ●GI ′の研Olル                        」的初udそぐのd/ ′㈹7イか一高殺Olル
            00ウ6しC                                                                                                 O乙O乙160ノウ0
                                                                                                           ●e人Oq8 pelOu Sセ事d〇〇xe叩○○ S珊
u! UO質re Pepeu!u9事qSnO!^8Jd Jeer豆uo u叩理工O 8u!Pued MOu 9SeO魚肥OI Pe卵白Ou S!田/ S! □ eSt}O u脚町叩̀98peIMOu画調Ol ̀叩句的O I
                                                                                                   んやnp!^!pu! 9u腿S e叩̀q peI場eSさo
                                             Sl唾用人やeS伽=0中州d両町○○準や0語れd:議綿e閏年S§靴、種S 」叩uOOe踊ら部・墨明年工・ウ
         囲oN         □ぐ〇人
                                                   雄nOO S珊JO uO!即pe昨u!関e国SnO!^9裏d Jさら人euo叩事普○○釦叩畑9d ese〇 p飢3叩皿
                                               ○○世職e瓜記⊥O事!nS u国昭岬叩印d掬0叩eue8u埋り! ○○句p押入叩e^l〇人叩e柁3 S晒S〇〇q ・さ
          四〇N        □§〇人
                                                                   弟m〇〇 S叩u! u〇匹噌pe評u甲○○章句SnO!^○○d膨ら左euo u棚八〇〇 8u!pued
                                            叩S JO!置d B S8 uO叩きSl職や9u隠S叩JO叩0仏0据置O事的J〇 〇nSS! 3u膨S叩e^○○^U! 8舵o S叩S○○q∴∴マ
          四〇N          □se入
                                                                                           ム叩○○ S柵u叩0!事00 p9握り甲」8事布SnO!^○○d
                                            Jt2e{ euo叩    !M JO Suやued *nS PeJequnU Je汀me耽U! Papn【OU! rb章edord oI P9叩e」 eSeO S叩SI .1
          園oN          □ se人
                                                         :SUO!lS9nb 8u丁MO胴叩JO r負職O} P∂J∂MSue S! S袖u9叩P9p甲peuaeP eJB SeseO I!^!○
                      :p〇時u!Ⅲ」e⊥ e評q                                                                                         :」9q皿N eS80
                                                                                                       WN
                                                                                                               ら【NVEI臼Sアブ0棚V7寄り
                         〇°a uO16u叩SeM :t3!ud!eP剛嶋                               :uO!1Oesu以上JO岬P!OUI ̀叩eP!〇〇VJO eaeId
ウウ乙しZ aIN 'e」Olu胡閃   p」e∧eInO帥I」roeS OO9∠   (SINO)恥」e∧橘O乙.O.a l=O〕6u鵬恥.M S       enue∧∀ ∞UePuedepu1 0O乙(SHHa) 」eZV :叩ePuQJeGJO SS剣PPV
         9006し∀d ̀^e=e∧ uOP6u!事unH ̀・Pと看」e冊eIN [§"                            "O.d     sl!^O」O9 e叩「                   即upeldJOSS叩PV
           有印∂lかO ∂10!ノゐ̀dめ∂雄の1u∂初ゆS鍬函∂Sα心性d ∂研J〆∂紺プ∂り所説0細的利雄∂l柳や雄のり海的肋ld ∂S αdJO l∂SunOO句p∂部∂q O〃
                                                    州O且NO量LVND重SⅡO
                                    VINVArI人SNNⅡd HO ○○暮H⊥SIa N櫨壇LSVⅡ m uOⅡ
                                             ⊥mO〇 〇〇重杜1SIⅡ SⅡ⊥Ⅴ⊥S ⅡⅡ⊥暮Nn
                     Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 3 of 25
            Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 4 of 25




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LILIA GOROVITS, M.D., P.C.                       )
                                                  )
                                Plaintiff,        )
                                                  )   Civil Action No. ________________
                       v.                         )
                                                  )   Civil Remedies Case No:
 ALEXANDER AZAR, SECRETARY                        )   C-18-379
 UNITED STATES DEPARTMENT OF                      )
 HEALTH & HUMAN SERVICES                          )   Medicare Appeals Council Docket:
                                                  )   A-18-84
 AND                                              )
                                                  )
 SEEMA VERMA, ADMINISTRATOR                       )
 CENTERS FOR MEDICARE &                           )
 MEDICAID SERVICES                                )
                                                  )
                                Defendants.       )


                 COMPLAINT AND REQUEST FOR JUDICIAL REVIEW

       Lilia Gorovits, M.D., is a physician who previously operated her medical practice as

Plaintiff Lilia Gorovits, M.D., P.C. (jointly referred to herein as “Dr. Gorovits”). Dr. Gorovits, by

and through her undersigned counsel, brings this action against Alexander Azar, in his official

capacity as the Secretary of the United States Department of Health and Human Services

(“Secretary”), and Seema Verma, in her capacity as the Administrator of the Centers for Medicare

and Medicaid Services (“Administrator”), to challenge certain decisions that HHS’s Centers for

Medicare and Medicaid Services (“CMS”) made affecting Dr. Gorovits’ right to bill Medicare. In

support of this challenge, Dr. Gorovits states as follows.

A.     Preliminary Statement

       1.      This action arises primarily under Title XVIII of the Social Security Act, 42 U.S.C.

§§ 1395 et seq. (the “Medicare Act”) and the Administrative Procedure Act (“APA”), 5. U.S.C.
              Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 5 of 25




§§ 551 et seq. Dr. Gorovits seeks judicial review of the final decision of the Secretary, made

through CMS’s Departmental Appeals Board (“DAB”), affirming the Administrative Law Judge’s

(“ALJ”) finding that Dr. Gorovits’ Medicare billing privileges were properly revoked effective

March 11, 2016, and that Center for Medicare and Medicaid Services (“CMS”) imposed an

appropriate reenrollment bar.1

         2.       The Secretary’s final decision is contrary to law, arbitrary and capricious, and not

supported by substantial evidence in violation of the Medicare Act and the APA. As noted below,

CMS’s decisions, which revoked Dr. Gorovits’ billing privileges and barred her from reapplying

for such privileges for three years (in fact, longer than three years), were inconsistent, represented

a gross misunderstanding of the factual record, violated the plain meaning of operative regulations,

and violated her constitutional substantive and procedural due process rights.

B.       Jurisdiction and Venue

         3.       This action arises under the Medicare Act, Title XVIII of the Social Security Act,

42 U.S.C. §§ 1395 et seq.; and the APA, 5 U.S.C. §§ 551, et seq.

         4.       This Court has jurisdiction over this action pursuant to 42 U.S.C. §§

1395ff(b)(1)(a), which provides for “judicial review of the Secretary’s final decision after [a]

hearing as is provided in section 405(g) of this title.” Section 405(g) in turn provides that “[a]ny

individual, after any final decision of the [Secretary] made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a civil action




1
 Dr. Gorovits seeks review of only the issues set out herein and therefore does not appeal all issues she raised
during the administrative process.


                                                          2
            Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 6 of 25




commenced within sixty days after the mailing to him of notice of such decision or within such

further time as the [Secretary] may allow.” 42 U.S.C. § 405(g).

       5.        Jurisdiction also exists under the APA, 5 U.S.C. § 706(2), which authorizes this Court

to hold unlawful and set aside agency actions, findings, and conclusions found to be arbitrary,

capricious, an abuse of discretion, otherwise not in accordance with law, without observance of

procedure required by law, or unsupported by substantial evidence.

       6.        This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question jurisdiction).

       7.        Venue is proper in this judicial district pursuant to 42 U.S.C. § 405(g) and 42 C.F.R.

§ 405.1136(b)(1) in that Dr. Gorovits’ practice was located in Philadelphia, Pennsylvania, within

the Eastern District of Pennsylvania, and Dr. Gorovits is currently located in Montgomery County,

Pennsylvania, which is also within this District.

C.     Parties

       8.        Plaintiff Dr. Gorovits provided medical care via Lilia Gorovits, M.D., P.C. Dr.

Gorovits is an internal medicine physician who has practiced medicine primarily in Philadelphia.

Her primary place of business was located at 9869 Bustleton Ave., Unit B, Philadelphia, PA 19115.

       9.        Defendant Alexander Azar is the Secretary of the United States Department of

Health and Human Services (“HHS”). In that capacity, he is responsible for the conduct and

policies of HHS, including the conduct and policies of the Centers for Medicare & Medicaid

Services (“CMS”). Defendant Azar is sued in his official capacity only.




                                                    3
              Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 7 of 25




        10.      Defendant Seema Verma is the Administrator for CMS. In that capacity she is also

responsible for CMS’s policies and conduct. Defendant Verma is sued in her official capacity

only.

D.      The Medicare Program

        11.      In 1965, Congress enacted Title XVIII of the Social Security Act, 42 U.S.C. § 1395,

et seq., known as the federal Medicare program, which authorizes medical benefits for the elderly,

blind, and disabled.

        12.      CMS is the agency within HHS that is directly responsible for the administration

of the Medicare program.

        13.      Under 42 U.S.C. § 1395hh(a)(1), the Secretary is required to “prescribe such

regulations as may be necessary to carry out the administration” of the Medicare program. The

Secretary has also implemented the Medicare program through guidance published in various

manuals, such as the Medicare Benefits Policy Manual.

E.      The Medicare Administrative and Judicial Review Processes

        14.      The Secretary, through regulations, has established an administrative appeal

process for the review of initial determinations made by Medicare contractors (here, Novitas)

under Part A and Part B of the Medicare program. See 42 C.F.R. § 424.500, et seq. Among the

determinations subject to administrative review are determinations made by Medicare contractors

as to whether a provider may be excluded from billing Medicare, the effective date of such

revocation, and to what extent a provider may be barred from reenrolling in Medicare for some

specific period.




                                                  4
             Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 8 of 25




       15.      A party who is dissatisfied with the decision of the operative Medicare contractor

may request reconsideration by CMS of the earlier decision.            42 C.F.R. §§ 424.545(a),

498.3(b)(17), 498.5(l), 498.22(a).

       16.      A party dissatisfied with the reconsideration decision may then request review by

one of the Secretary’s Administrative Law Judges. 42 C.F.R. § 498.40.

       17.       Thereafter, a dissatisfied party may request review by the Medicare Appeals

Council (“MAC”), the final administrative adjudication.     42 C.F.R. §§ 498.40; 498.80, 498.82.

       18.      A provider may thereafter seek judicial review of CMS’s adjudication in the

appropriate United States District Court, as Dr. Gorovits does here. See 42 C.F.R. §§ 424.545;

498.5(i)(2); 42 U.S.C. § 405(g).

F.     Facts

                1. Dr. Gorovits’ Practice

       19.      Dr. Gorovits has a long history of practicing medicine. She graduated from the Kiev

Medical School in Ukraine. Thereafter, she practiced as a gastroenterologist at the Kiev Hospital

for approximately seven years.

       20.      Following her arrival in the Unites States of America, she worked diligently to pass

all the necessary exams for foreign medical graduates, obtained her license, and subsequently

jointed Episcopal Hospital for her residency.

       21.      Following the completion of her residency and the passing of her Boards of Internal

Medicine, she started working at the Philadelphia Department of Health’s free clinic Health Center

Number 10. There she cared for underrepresented individuals who lacked the means to obtain

health insurance.



                                                 5
                 Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 9 of 25




           22.      Subsequently, she opened a private practice in Northeast Philadelphia (the Plaintiff

entity in this action), and often provided care to the Russian and Ukrainian population in that area

(as well as others), an underserved and underprivileged group. Moreover, as a Russian and

Ukrainian speaker herself, she was able to communicate fluently with these patients who would

otherwise struggle to speak with other physicians given the language barrier. All the meanwhile,

she simultaneously worked at Kindred Hospital and Holy Redeemer Hospital.

           23.      Since enrolling as a Medicare provider in 1997, Dr. Gorovits billed Medicare for

the medical services she provided and received full payment without incident until the events at

issue in this case.

                    2. Dr. Gorovits’ Conviction & Subsequent Actions

           24.      On March 11, 2016, in the District Court for the Eastern District of Pennsylvania,

Dr. Gorovits pled guilty to obstruction of a criminal investigation of health care offenses. The

conviction related to Dr. Gorovits providing misleading information to federal investigators who

were investigating an alleged kickback scheme run by a hospice2 and whether Dr. Gorovits had

received illicit payments from the hospice. Dr. Gorovits was not convicted of any underlying

healthcare offense, only obstructing an investigation of healthcare offenses.            She provided

substantial assistance to the government in its investigation of the hospice under scrutiny.

           25.      The District Court then sentenced Dr. Gorovits to a term of probation, which she

successfully completed without incident on March 10, 2019.

           26.      While Dr. Gorovits was made aware of the fact that she could potentially be

excluded by HHS from participating in federal healthcare programs, she was not put on notice that


2
    The hospice was never subject to criminal liability.


                                                           6
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 10 of 25




her Medicare billing privileges would be revoked (let alone retroactively) or would be subject to a

subsequent bar on reenrolling in the Medicare program.

       27.     Dr. Gorovits reasonably believed that any potential exclusion by HHS would be

permissive and a possibility, not a foregone conclusion.        She expected that her extensive

cooperation with the government would be considered by HHS-OIG.

       28.     Dr. Gorovits planned to and did continue to provide medical care to Medicare

patients and bill Medicare for such services until she was informed that she had been excluded

from federal healthcare programs by HHS.

       29.     Specifically, on June 8, 2016, HHS-OIG informed Dr. Gorovits it was possible that

she would be excluded from participation in Federal health care programs, including Medicare.

Then, on September 30, 2016, HHS OIG determined that Dr. Gorovits would be excluded from

Federal healthcare programs. After reviewing the September 30, 2016, correspondence, Dr.

Gorovits stopped providing care to Medicare beneficiaries and stopped billing Medicare.

               3. The Administrative Dispute

       30.     On January 26, 2017, approximately four months after Dr. Gorovits had stopped

billing federal healthcare programs, Novitas (the relevant Medicare Administrative Contractor),

on behalf of CMS, issued the initial decision which underlies this appeal.

       31.     Through this January 26, 2017 decision, Novitas informed Dr. Gorovits that her

Medicare billing privileges would be retroactively revoked effective October 20, 2016, pursuant

to 42 C.F.R. § 424.535(a)(2) (concerning OIG-HHS’s September 30, 2016, decision to exclude

Dr. Gorovits from Federal healthcare programs) and pursuant to 42 C.F.R. § 424.535(a)(9)




                                                7
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 11 of 25




(concerning Dr. Gorovits’ alleged failure to report an adverse action within 30 days of the adverse

action). Novitas imposed a three-year reenrollment bar.

       32.       Dr. Gorovits thereafter appealed the January 26, 2017, decision, through a request

for reconsideration, which resulted, on June 16, 2017, in CMS issuing a reconsideration decision

which affirmed the underlying revocation decision and its effective date of October 20, 2016.

       33.       However, during the pendency of the January 26, 2017 reconsideration appeal,

Novitas, without warning or explanation, reopened and revised its initial January 26, 2017

determination.

       34.       Novitas subsequently issued a revised decision on June 6, 2017. In the June 6,

2017, decision, Novitas added a third permissive basis for revocation under 42 C.F.R. §

424.545(a)(3) (concerning CMS’s determination that Petitioner’s conviction purportedly was

detrimental to the Medicare program) and consequently made the revocation effective date

retroactive to March 11, 2016 (for revocations under subsection (a)(3), the revocation effective

date then becomes the date of conviction), the date of Dr. Gorovits’ conviction in the criminal

matter. The administrative apparatus was speaking with two voices. CMS has never explained

why its approach shifted.

       35.       Given that Dr. Gorovits had provided Medicare beneficiaries with medical care

(and billed Medicare for such care) between March 11, 2016 and when she was made aware of the

September 30, 2016, HHS-OIG exclusion decision, the new effective date for revocation would

potentially require Dr. Gorovits to return funds to the government for work she had done to treat

government beneficiaries in her private practice and which was unrelated to the hospice

investigation. There is no dispute that the care provided by Dr. Gorovits in her private practice



                                                 8
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 12 of 25




was outstanding, and no dispute that the billing submitted to Medicare for her private practice

(including during the March 11, 2016 to September 30, 2016 time period) was lawful and

appropriate.

       36.     Dr. Gorovits has, in fact, received overpayment demands from CMS for the March

11, 2016 to September 30, 2016 period, which are solely due to CMS’s decision to amend the

effective date of her billing privileges revocation. Dr. Gorovits has appealed those overpayment

demands. Her overpayment challenges remain pending in a parallel ALJ proceeding within HHS.

An adjudication here that the revocation date of Dr. Gorovits’ billing privileges should return to

the October 20, 2016 date would make those overpayment demands improper.

       37.     Petitioner appealed the June 6, 2017, decision, and CMS issued a revised

reconsideration decision in response, affirming itself.

       38.     On October 26, 2017, CMS reopened the June 16, 2017, determination and revised

it such that the revocation was also based on Dr. Gorovits’ felony conviction and the revocation

effective date was changed to March 11, 2016, essentially mending the administrative split that it

had earlier created.

       39.     Consequently, Dr. Gorovits filed a timely request for hearing before the

Departmental Appeals Board on December 22, 2017.

       40.     Following briefing by Plaintiff and CMS, the ALJ granted summary judgment in

favor of CMS on April 20, 2018, once again affirming CMS’s earlier adjudications.

       41.     Dr. Gorovits thereafter timely appealed the ALJ’s decision to the Departmental

Appeals Board (“DAB”). The DAB affirmed the ALJ’s findings in all relevant respects on or

about February 10, 2018.



                                                 9
           Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 13 of 25




         42.    While Dr. Gorovits’ Pennsylvania medical license was earlier placed on probation

by virtue of her conviction, on February 10, 2020, her license was reinstated to unrestricted, non-

probationary status.

         43.    Further, on March 7, 2019, Dr. Gorovits’ OIG-HHS exclusion from Medicare was

lifted (i.e., she was “reinstated”).

         44.    However, the OIG HHS reinstatement is not sufficient for Dr. Gorovits to provide

medical care. Rather, Dr. Gorovits’ remaining impediment to being hired as a physician is the fact

that she remains prohibited from billing Medicare (and the related fact that by virtue of the March

11, 2016, retroactive billing revocation date, she owes substantial sums to CMS which will surely

be garnished from any of her future billables to CMS). Given the current state of the COVID-19

epidemic and the consequent demand for medical services, Dr. Gorovits is particularly keen to

return to medical practice but is unable to do so given this impediment.

         45.    All of the arguments presented in this Complaint were raised and fully preserved

below.


COUNT I - VIOLATIONS OF THE ADMINISTRATIVE PROCEDURE ACT, MEDICARE
                         ACT, AND 42 U.S.C. § 405

THE MEDICARE APPEALS COUNCIL ERRED AS A MATTER OF LAW BY VIRTUE
    OF ITS DECISION TO REVOKE DR. GOROVITS’ BILLING PRIVILEGES
    UNDER 42 C.F.R. § 424.535(A)(3) AND THEREFORE ALSO ERRED IN
      IMPOSING A CONSEQUENT BILLING PRIVILEGES REVOCATION
                 EFFECTIVE DATE OF MARCH 11, 2016.

         46.    Dr. Gorovits does not challenge her revocation under the bases set out initially by

CMS at 42 C.F.R. § 424.535(a)(2) (concerning OIG-HHS’s decision to exclude Dr. Gorovits from

Federal healthcare programs) and pursuant to 42 C.F.R. § 424.535(a)(9) (regarding the alleged



                                                10
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 14 of 25




failure to report an adverse action within 30 days of the adverse action, e.g. exclusion). Those

revocation bases provide a revocation date effective October 20, 2016.

       47.     Dr. Gorovits challenges the revocation basis under subsection (a)(3), which was

used as the sole basis to apply the March 11, 2016 effective date for the retroactive revocation of

her Medicare billing privileges, and thus challenges that effective date as well.

       48.     Subsection (a)(3) sets out, in pertinent part, a permissible (but not mandatory) basis

for revocation in certain cases of felonious conduct. Specifically, the regulation sets out that CMS

may revoke a provider’s Medicare billing privileges in the case of a felony “that CMS determines

is detrimental to the best interests of the Medicare program and its beneficiaries,” 42 C.F.R. §

424.535(a)(3), and provides a list of certain of those felonies.

       49.     The DAB determined that Dr. Gorovits was properly excluded by CMS, reasoning

that her obstruction conviction was akin to the case of Fayad v. Sebelius, 803 F. Supp. 2d 699

(E.D. Mich. 2011), where a provider was excluded due to his attempts to defraud the government.

Nothing in Dr. Gorovits’ case has any parallels to Fayad. She was not engaged in fraud at all, let

alone on a government program. CMS cannot simply point to earlier, easily distinguishable cases

to supports its rationale. C.f. Friedman v. Sebelius, 686 F.3d 813, 828 (D.C. Cir. 2012).

       50.     The DAB also suggested that Dr. Gorovits’ guilty plea shows that she violated the

Anti-Kickback Statute and that supports CMS’s rational. That is clearly erroneous. Dr. Gorovits

was not convicted of violating the Anti-Kickback Statute and to the extent her guilty plea suggests

that she received some improper remuneration, that alone would not, contrary to DAB’s

understanding, be criminal conduct. The Anti-Kickback statute does not criminalize receipt of

remuneration alone. 42 U.S.C. § 1320a-7b(b)(1). Rather it criminalizes receipt of remuneration



                                                 11
               Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 15 of 25




for referrals from government healthcare programs when done knowingly and willfully. Id.; see

generally U.S. v. Davis, 132 F.3d 1092, 1094 (5th Cir. 1998) (describing the knowing and willful

prongs). Nothing in the guilty plea (which was for obstructing a health care investigation) or

record establishes such behavior.

           51.       To the extent that CMS posited that any crime of dishonesty or other relevant

category of crime would have been a proper basis for revocation, as noted below, given CMS’s

inconsistent adjudications on the issue, that basis is easily rejected and is not, in any event,

supported by substantial (or any) evidence.

           52.       Dr. Gorovits notes that the DAB did not address the ALJ’s alternative determination

that Dr. Gorovits’ felony was for a “financial crime and/or for a felony that placed Medicare

beneficiaries at immediate risk.”3 Of course, the DAB could not have affirmed on that basis, in

any event. Nothing in the record indicates that Dr. Gorovits’ obstruction conviction was a financial

crime, let alone that she placed Medicare beneficiaries at risk. CMS’s earlier reliance on that basis

was thus also erroneous.

           53.       Further, nothing in the DAB’s adjudication establishes that, even if CMS

determined that revocation was possible under subsection (a)(3), that CMS exercised its discretion

appropriately.        Subsection (a)(3) provides for permissible, not mandatory, exclusion.                          That

discretion must be wielded in a proper, not arbitrary manner.

           54.       The evidence makes clear that Dr. Gorovits had a stellar reputation and no criminal

history. She provided substantial assistance to the government in its investigation of the targeted

hospice. She was never put on notice that her Medicare billing privileges would be revoked. CMS


3
    Thus, Dr. Gorovits submits that this basis is not at issue here but addresses its merits for the sake of completeness.


                                                             12
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 16 of 25




provided no rationale at all as to why it would have wielded its discretion in the most draconian

manner possible.

        55.     CMS’s adjudication is particularly troubling (and indicative of an arbitrary,

capricious, unsupported, and improper adjudication) given that CMS only relied on subsection

(a)(3) at a later date (in June 2017) and only after Dr. Gorovits exercised her rights to seek review

of Novitas’ initial January 2017 decisions (which were then solely related to subsection (a)(2) and

(a)(9)). Dr. Gorovits’ administrative appellate rights become much less weighty when she is

punished for wielding them.

        56.     Pertinently, the record shows that, at the time of CMS’s initial January 2017

adjudication, Novitas actually cited to Dr. Gorovits’ felony conviction when revoking her billing

privileges under (a)(2) and (a)(9) – but did not rely on subsection (a)(3) at that juncture (i.e., it did

not determine that the felony conviction was detrimental to Medicare, let alone that Dr. Gorovits’

billing privileges should have been revoked on that basis). In other words, if CMS felt that Dr.

Gorovits’ felony conviction supported revocation under subsection (a)(3), it had all the information

to make that determination back in January of 2017.

        57.     Even in the face of Dr. Gorovits’ subsequent appeals and protests, CMS never

explained why it suddenly – only after Dr. Gorovits appealed the subsection (a)(2) and (a)(9)

January 2017 decision – determined, months later, that Dr. Gorovits’ felony conviction was

“detrimental to the best interests of the Medicare program and its beneficiaries” and that her billing

privilege should be revoked on that basis. This evidences that CMS’s finding of “detriment” is

improper and arbitrary. If CMS truly had reason to believe that the conviction was detrimental

under subsection (a)(3), it would have determined as much in January 2017 and not only after Dr.



                                                   13
            Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 17 of 25




Gorovits challenged Novitas as to other issues. The DAB suggested in its decision that CMS’s

change of opinion was due to CMS simply reevaluating the facts of the case. However, there is

no evidence in the record (let alone substantial evidence) suggesting that CMS’s change of opinion

had any relation to a reevaluation of the facts of the case or the merits of CMS’s approach at all.

All that the record demonstrates is CMS inexplicably revising its decision, after Dr. Gorovits

appealed Novitas’ initial decision.

         58.      Such a random, unsubstantiated, and inconsistent approach is the sort of arbitrary,

capricious,4 and factually and legally unsupported agency action that the APA and Medicare Act

prohibit. This is particularly true where, as here, CMS made no attempt at all to explain its gross

inconsistency (despite having multiple opportunities to do so). Citizens expect the administrative

state to exert the powers that Congress has endowed upon it reasonably, predictably, fairly, and

with some indicia of sound reasoning. CMS fell short of those expectations here.

         59.      Prior to her conviction, Dr. Gorovits was a physician in good standing with a strong

reputation, making all the more unfortunate the manner in which CMS has capriciously yielded its

power. And before her billing privileges were revoked (and she was made aware of her OIG

exclusion from federal healthcare program), she continued to provide expert care to Medicare

patients, expecting compensation for her efforts. By arbitrarily deciding to rely on subsection

(a)(3) and retroactively pushing her effective revocation date into the time period when she was

still caring for Medicare patients, Dr. Gorovits is, as noted supra, now subject to a litany of

overpayment demands from CMS which total approximately $177,000 (because one cannot


4
 As to all of the administrative challenges herein, Dr. Gorovits notes that the DAB erred in refusing to apply the
“arbitrary and capricious” standard of review which should, in fact, apply to the case. See Friedman v. Sebelius, 686
F.3d 813, 828 (D.C. Cir. 2012). Under any potentially applicable standard of review, however, CMS erred.


                                                         14
            Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 18 of 25




properly bill and receive funds from CMS when one’s billing privileges have been revoked, even

if done retroactively).

          60.    In other words, CMS’s mercurial and erroneous actions here are of manifest

significance. The amount at issue would be a great financial burden to Dr. Gorovits (and is, as

noted above, preventing her from practicing medicine during the COVID-19 crisis). Meanwhile,

CMS seeks to effectuate an unreasonable financial coup: allowing the agency to receive $177,000

in free care5 from Dr. Gorovits.

          61.    CMS’s revocation decision, to the extent it relies on subsection (a)(3), is legally

erroneous and factually unsupported and should be reversed.

     62.         Dr. Gorovits should be permitted to reenroll in Medicare and her billing privileges

     should be determined to have been revoked effective March 11, 2016.

                    COUNT II- VIOLATION OF THE DUE PROCESS CLAUSE

           DR. GOROVITS DID NOT HAVE FAIR NOTICE AND WAS PUNISHED FOR
                        EXERCISING HER APPELLATE RIGHTS

          63.    Dr. Gorovits incorporates by reference each of the foregoing paragraphs.

          64.     For the same reasons set out above as well as others set out below, Dr. Gorovits’

due process rights have been violated. While the DAB asserted that it had no power to review a

constitutional challenge, Dr. Gorovits maintains that the DAB could have and should have

reviewed her constitutional challenges and, in any event, this Court has jurisdiction to address the

matter.



5
 None of the care provided to the CMS beneficiaries at issue in the $177,000 overpayment demands was
substandard or otherwise improper. The overpayment demands hinge entirely on the application of a retroactively
applied effective date for the revocation of Dr. Gorovits’ Medicare billing privileges.


                                                       15
           Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 19 of 25




       65.     Dr. Gorovits has a property interest in her participation in the Medicare program

and the fact that a property interest is at issue is particularly clear here. By virtue of the altered

billing revocation date, Dr. Gorovits is subject to approximately $177,000 in overpayment

demands.

       66.     As Dr. Gorovits notes within (and explained during the administrative

proceedings), the retroactive application of her billing privileges revocation to March 11, 2016,

violated Dr. Gorovits’ substantive and procedural due process rights under the United States

Constitution. See Ram v. Heckler, 792 F.2d 444, 447 (4th Cir. 1986) (“Ram’s expectation of

continued participation in the [M]edicare program is a property interest protected by the due

process clause of the fifth amendment.”) (citing Bowens v. North Carolina Department of Human

Resources, 710 F.2d 1015, 1018 (4th Cir.1983)); Vencor Nursing Centers, L.P. v. Shalala, 63 F.

Supp. 2d 1, 10 (D.D.C. 1999); but see, e.g.,Cervoni v. Sec. of Health, Ed. and Welfare, 581 F.2d

1010, 1019 (1st Cir. 1978).

       67.     As alluded to above, CMS revoked Dr. Gorovits’ billing privileges without notice

and then imposed a substantial retroactive revocation as well (which changed mid-administrative

appeal). Meanwhile HHS OIG, which notified Dr. Gorovits in June 2016 of a potential permissive

exclusion, provided her time to respond, considered the information, and issued a final decision in

September of 2016.

       68.     Dr. Gorovits avers that the verbiage “[d]etrimental to the best interests of the

Medicare program and its beneficiaries” in 42 C.F.R. § 424.535(3)(i) is unconstitutionally vague,

on its face and as applied.




                                                 16
           Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 20 of 25




       69.     Further, the conflicting decisions issued (i.e., by providing different revocation

dates and differing rationales for revocation at different times) amount to a deprivation of due

process.

       70.     Relatedly, and perhaps most starkly, as set out in greater detail supra, CMS

increased the period of the retroactive billing privileges revocation only after Dr. Gorovits

appealed Novitas’ earlier decisions and CMS, as noted infra, then attempted to consequently

lengthen the three-year enrollment bar beyond the three-year regulatory maximum for such a bar

as well.

       71.     These inexplicable increases in the retroactive revocation and reenrollment bar

periods punished Dr. Gorovits for exercising her administrative and due process right to pursue

her appeal. Punishing Dr. Gorovits for exercising her appellate rights, by increasing these

exclusionary periods, is a deprivation of due process. See, e.g., Alabama v. Smith, 490 U.S. 794,

798–99 (1989) (noting in the context of a criminal case that one’s sentence cannot be increased by

virtue of a defendant exercise of his or her appellate rights).

       72.     This is particularly so where, as here, CMS was well aware of Dr. Gorovits’

conviction at the time of its initial January 2017 determination, but only increased the billing

privilege revocation period following her reconsideration appeal (thereby increasing the

reenrollment bar beyond the regulatory maximum as well).

       73.     CMS’s decision should be reversed in all pertinent respects. Dr. Gorovits should

be permitted to reenroll in Medicare immediately and her billing privileges should be determined

to have been revoked effective March 11, 2016.




                                                  17
            Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 21 of 25




       COUNT III - VIOLATIONS OF THE ADMINISTRATIVE PROCEDURE ACT,
                       MEDICARE ACT, AND 42 U.S.C. § 405

    THE MEDICARE APPEALS COUNCIL ERRED AS A MATTER OF LAW BY VIRTUE
       OF ITS INAPPROPRIATE LENGTHENING OF THE REENROLLMENT BAR


         74.      Dr. Gorovits incorporates by reference each of the foregoing paragraphs.

         75.      The APA prohibits Defendants from implementing the Medicare Act in a manner

that is arbitrary, capricious, an abuse of discretion, not in accordance with law and further prohibits

agency action that is “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A),

(D). Meanwhile, the Medicare Act requires that CMS’s decision be supported by substantial

evidence and requires application of the correct legal standard. 42 U.S.C. § 405(g); see also 42

U.S.C. § 1395ff(b)(1); Friedman v. Sebelius, 686 F.3d 813, 828 (D.C. Cir. 2012). CMS’s

adjudication here violated these standards.

         76.      CMS (through Novitas) issued its initial determination revoking Dr. Gorovits’

billing privileges on January 26, 2017. The three-year reenrollment bar began to run 30 days

thereafter, and should have ended on February 25, 2020. 42 C.F.R. § 424.535(c)(1) (the start date

for the reenrollment bar is 30 days after the date of the revocation decision and cannot last over

three years).6

         77.      However, because Novitas revisited and subsequently revised its initial decision on

June 6, 2017 (which pushed the retroactive effective date of her revocation back from October 20,




6
 Dr. Gorovits notes that this regulation was amended on November 4, 2019 (increasing the maximum reenrollment
bar period from three to ten years in certain cases). As the DAB noted in its decision, because the administrative
process here began before the regulation was amended, CMS’s actions are subject to the pre-November 4, 2019,
version of these regulations and, where the regulations substantively differ, Dr. Gorovits cites to the earlier version
of the regulations.


                                                          18
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 22 of 25




2016 to March 11, 2016), Novitas determined that the three-year reenrollment bar started anew.

Thus, simply due to CMS’s improper decision to belatedly add a third basis for revocation, Dr.

Gorovits was barred from reenrolling in Medicare for well over three years (from February 25,

2017 until July 6, 2020).

        78.    As noted above, Dr. Gorovits was effectively punished for seeking review of

Novitas’ initial determination, as Novitas, in its June 2016 decisions, (a) pushed the effective date

of her revocation back several months; and (b) started the reenrollment bar clock for a second time.

        79.    For purposes of this Count, the “restarting” of the reenrollment bar is contrary to

the clear language of the regulations and evinces an administrative apparatus flouting

unambiguous legal mandates. Specifically, CMS’s decision unquestionably runs afoul of the

three-year reenrollment bar maximum set out in 42 C.F.R. § 424.535(c)(1) which states that: “[t]he

re-enrollment bar begins 30 days after CMS or its contractor mails notice of the revocation and

lasts a minimum of 1 year, but not greater than 3 years, depending on the severity of the basis for

revocation.” That alone is sufficient to find error. The regulation does not state that the

reenrollment bar starts again each time CMS reopens or revises a revocation decision (which is

what occurred here). Nor should it, otherwise CMS could continue to revisit its prior decisions

and effectively nullify the three year maximum imposed by the regulations. That is what happened

here.

        80.    The DAB found that the reenrollment bar could not be appealed, at least

administratively, and that, in any event, CMS’s adjudication complied with regulatory mandates.

        81.    First, the matter is unquestionably subject to review both under the APA and the

relevant Medicare statute and regulations. The DAB relied on 42 C.F.R. § 424.545 and 498.3. 42



                                                 19
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 23 of 25




C.F.R. § 424.545 sets out that a provider may appeal a CMS decision in accordance with part 498.

Part 498 specifically covers CMS's adjudication of enrollment matters like that at issue here, where

Dr. Gorovits has been denied her right to enroll in Medicare. 42 C.F.R. § 498.3(b)(17)(i). This

Court, like CMS, has the power and jurisdiction to review the issue.

        82.     Further, as noted above, CMS’s adjudication concerning the length and start date

of the reenrollment bar itself was squarely inconsistent with the clear language of 42 C.F.R. §

424.535(c)(1) and thus the DAB erred on the merits as well, offering an unsupported adjudication

that is arbitrary, capricious, and not in accordance with the law or the facts.

        83.     CMS erred in the application of its reenrollment bar adjudication and Dr. Gorovits

should be permitted all appropriate relief, including the immediate ability to reenroll in Medicare,

a matter of utmost importance given the current viral pandemic in this country. CMS (through its

contractor Novitas) has barred, for erroneous reasons, an able-bodied physician whose medical

license is in good standing from serving citizens in a city hard hit by COVID-19.

        WHEREFORE, Dr. Gorovits respectfully requests an Order setting aside the Medicare

Appeals Council decision, which is the Secretary’s final decision, as follows:              (a) CMS’s

determinations regarding the billing privileges revocation under 42 C.F.R. § 424.535(a)(3), and the

resulting March 11, 2016, effective revocation date be reversed and vacated; (b) the impermissibly

long reenrollment bar (extended by Novitas in June 2017 and upheld in later proceedings) be reversed

and vacated; (c) a determination that Dr. Gorovits is permitted to reenroll in Medicare immediately;

and (d) a determination that the effective date for the revocation of Dr. Gorovits’ Medicare billing

privileges is October 20, 2016; and (e) all other relief that this Court deems just and proper.




                                                  20
         Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 24 of 25




                                Respectfully submitted,

                                PIETRAGALLO GORDON ALFANO BOSICK &
                                RASPANTI, LLP


                                By:
                                       KEVIN E. RAPHAEL
                                       ALEXANDER M. OWENS
                                       I.D. No. 72673; 319400
                                       1818 Market Street, Suite 3402
                                       Philadelphia, PA 19103
                                       Telephone: 215-320-6200
                                       Facimile: 215-981-0082
                                       KER@pietragallo.com
                                       AMO@pietragallo.com




Date: April 9, 2020




                                       21
          Case 2:20-cv-01850-JS Document 1 Filed 04/09/20 Page 25 of 25




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of Plaintiff’s Complaint has been served this

day of April 9, 2020, upon the following individuals via certified mail:


                                    William M. McSwain, Esq.
                  United States Attorney for the Eastern District of Pennsylvania
              United States Attorney’s Office for the Eastern District of Pennsylvania
                                      U.S. Attorney's Office
                                  615 Chestnut Street, Suite 1250
                                     Philadelphia, PA 19106

                                      William P. Barr, Esq.
                                  United States Attorney General
                                    U.S. Department of Justice
                                  950 Pennsylvania Avenue, NW
                                   Washington, DC 20530-0001

                                         Alexander Azar
                 Secretary of the U.S. Department of Health and Human Services
                                 200 Independence Avenue, S.W.
                                     Washington, D.C. 20201

                                          Seema Verma
                Administrator for the Centers for Medicare and Medicaid Services
                                     7500 Security Boulevard
                                      Baltimore, MD 21244




                                        By:     /s/ Kevin E. Raphael
                                                KEVIN E. RAPHAEL
                                                1818 Market Street, Suite 3402
                                                Philadelphia, PA 19103
                                                Telephone: (215) 320-6200
                                                Facimile: (215) 981-0082
                                                KER@pietragallo.com
